RESCRIPT
WALSH, J.
Heard on defendant’s motion for new trial and on plaintiff’s motion for new trial on the question of damages only.
The action is to recover the sum of $4100 on an alleged “account stated” made by assignor of plaintiff and the husband of defendant with defendant’s knowledge and consent. The transactions arose out of the purchase of real estate by defendant and her husband for which the plaintiff’s assignor lent them money from time to time. The “account stated” is alleged to have been arrived at after an accounting had been made between the original parties. The verdict was $2000 for plaintiff.
On the evidence adduced, the only question was whether $4100 was due. The jury were apparently misled as to their duty and arrived at a compromise verdict. We feel that substantial justice can be arrived at only by a re-consideration of the whole ease.
Defendant’s motion for a new trial granted.